Exhibit 10.10

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “lease”) is entered into and dated this 1st day of,
March, 2003 by and between Building No. 2 LLC (the “landlord”) and 1st Mariner
Bank  (the “Tenant”).

 

RECITALS

 

Landlord agrees to Lease to Tenant and Tenant agrees to lease from Landlord
4,500 sq. ft of office space, herein after referred to as “the Premises”, upon
the terms and conditions herein stated.

 

NOW, therefore, in consideration of the rents, covenants, and agreements herein
contained, the Landlord and Tenant agree as follows:

 

Section 1.                                          Premises, term, and
Collection Date

 

a.                                       Lease.  Landlord hereby leases to the
Tenant, and the Tenant rents form the Landlord, the space comprising of
approximately Four Thousand Five Hundred (4,500) square feet of office space,
outlined on the plans attached hereto as exhibit A (the “Premises”), on the
property located at 1511 Highland Avenue, Baltimore, Maryland 21224 (the
“Building”), subject to such rights, easements, covenants, conditions,
restrictions and other interests of record of Landlord and persons other than
Landlord, and to all zoning rules, restrictions and governmental regulations now
in effect by any governmental authority having jurisdiction over the Premises
and Building.

 

b.                                      Initial Term.  The term of this lease
shall commence on March 1, 2003  (the “Commencement Date”) and shall extend for
ten years and eight months (the “Initial Term”) thereafter and end on October
31, 2013.

 

c.                                       Rental Year - Defined.  The term
“Rental Year” shall mean the period of twelve (12) consecutive months following
the Commencement Date, and each subsequent twelve-month period thereafter.

 

1

--------------------------------------------------------------------------------


 

Section 2.                                          Rental

 

a.                                       Annual Base Rent.  Tenant covenants and
agrees to pay to Landlord, as rent for the Premises for the first Rental Year,
the sum of Seventy Four Thousand Two Hundred Fifty Dollars ($74,250.00) payable
in equal monthly installments of Six Thousand One Hundred Eighty Seven Dollars
and 50/100 ($6,187.50).  Thereafter, the annual base Rent shall be adjusted as
provided in paragraph 2.c.

 

b.                                      Payment of Rent.  All payments of Rent
shall be due and paid in advance on the first day of each month without any
setoff or deduction for any reason whatsoever.  Tenant shall deliver all Rent
payable and all statements required thereunder to Landlord at 3301 Boston
Street, Baltimore, Maryland 21224, or any other address, which Landlord may
hereafter designate in writing to Tenant.  Any payment by Tenant or acceptance
by Landlord of a lesser amount than due shall be treated as a payment on
account, and not to be construed to be an accord and satisfaction or a waiver by
Landlord of any sums due hereunder.  Should Tenant fail to pay such rent by the
tenth (10th) day of the month, Tenant shall pay a late payment charge equal to
five percent (5.0%) of the amount due and unpaid.

 

c. Annual Increases. The annual lease payment shall be increased each year after
the initial year by CPI.

 

d. Renewal and Extension.  Tenant shall have the option upon acceptance by
Landlord to renew and extend the term for a time and at a cost mutually
agreeable between Landlord and Tenant, provided that the Tenant, at least ninety
(90) days prior to the expiration of the initial term, gives Landlord written
notice of their intention to exercise such option.  Landlord upon written notice
will have thirty (30) days to acknowledge acceptance of renewal.

 

2

--------------------------------------------------------------------------------


 

Section 3.                                          Utilities and Services

 

Tenant will pay for all water and sewer, gas and electricity, janitorial
services, appropriate repairs and trash removal services to the Premises
together with any taxes thereon, if any such services are not separately metered
to Tenant, Tenant shall pay a reasonable proportion to be determined by Landlord
of all charges jointly metered with other premises.  Landlord shall under no
circumstances be liable to Tenant in damages or otherwise for any interruption
in service of electricity, water, gas, heat, telephone or air-conditioning
caused by the making of any repairs or improvements in the Building unless cause
by Landlord’s negligence.

 


SECTION 4.                                          LANDLORD INSURANCE

 

Landlord shall be responsible for maintaining adequate insurance on the building
known as 3301 Boston Street, Baltimore, Md. 21224.  The cost of this insurance
will be allocated to each tenant on a pro rata basis.

 

Section 5.                                          Taxes

 

Tenant shall pay prior to delinquency all taxes assessed against and levied upon
trade fixtures, furnishings, equipment and all other personal property of Lessee
contained in the premises or elsewhere.  When possible, Tenant shall cause said
trade fixtures, furnishings, equipment and all other personal property to be
assessed and billed separately from the real property of Landlord.

 

If any of Tenant’s said personal property shall be assessed with Lessor’s real
property, Tenant shall pay Landlord the taxes attributable to Landlord within 10
days after receipt of a written statement setting forth the taxes applicable to
Lessee’s property.

 

Section 6.                                          Tenant’s Insurance

 

a.                                       Coverage.  Tenant shall procure and
maintain the following insurance coverage:

 

(i) Liability Insurance, covering public liability, personal and bodily injury
and death.  Such insurance shall provide, in the aggregate, a minimum coverage
of One Million Dollars ($ 1,000,000) combined single limit per occurrence and

 

(ii) Property damage insurance, written at the cost of replacement, covering the
Premises that Landlord shall have installed, including without limitation, all
contents, fixtures, improvements, floor coverings, wall coverings, furniture,
and other property.

 

3

--------------------------------------------------------------------------------


 

Such policies shall  (i) insure against “all risks” and cover losses caused by
fire and all other casualties, specifically including, but not limited to,
falling objects, earthquakes, and flood, and shall contain a replacement cost
endorsement, (ii) be adjusted upward annually for inflation to reflect the
actual replacement cost of such property, and in any case by any amount at least
equal to the increase in the Consumer Price Index, as defined in Section 3. 
Such insurance shall not require the payment of a deductible exceeding One
Thousand Dollars ($ 1,000.00)

 

Section 7.  Default Clause

 

Following any of these events, Landlord may terminate this lease and enter and
take possession of the premises from Tenant, all without waiving any rights,
which it may have at law hereunder, without further notice or demand (all such
notices and demands being hereby waived).  In addition, at the option of
Landlord, the balance of the rents for the remainder of this Lease as well as
all other charges agreed to be paid by Tenant during such period, will become
due and payable immediately by Tenant to Landlord, in addition to any and all
rents and other charges already due and payable and in arrears.

 

a.                                       That Tenant shall fail to pay rent due
hereunder within ten (10) days of due date.

 

b.                                      That Tenant shall fail to commence to
cure any other violation of its covenants within fifteen (15) days after written
notice thereof, or, having commenced to cure the same as aforesaid, should fail
to carry the same to conclusion with due diligence.

 

c.                                       Upon the adjudication of Tenant as a
bankrupt or the appointment of a receiver of its property.

 

Section 8.                                          Exhibits and Addenda

 

a.                                       Exhibit “A”, the floor plan, is part of
this Lease.

 

b.                                      Addendum “A”, Inclusions to Lease, is
part of this Lease.

 

c.                                       Addendum “B”, General Terms of Lease,
is part of this Lease.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under their
respective seals as of the day and year first above written.

 

 

WITNESS:

LANDLORD:

 

 

 

 

 

Building No. 2 LLC

 

 

 

/s/ Jo Ann Noah

 

By:

/s/ Edwin F. Hale

(SEAL)

 

 

Edwin F. Hale

 

 

 

TENANT:

 

 

 

 

1st Mariner Bank

 

 

 

/s/ Jo Ann Noah

 

By:

/s/ Joseph A. Cicero

(SEAL)

 

 

Joe Cicero

 

 

5

--------------------------------------------------------------------------------


 


ADDENDUM A

Inclusions To the Lease

 

Section 1.                                          Utilities and Services

 

During the Term of Lease, Tenant shall have the non-exclusive use, of the common
area restroom facilities, elevators, stairways, hallways, driveways, footway and
parking areas servicing the Building.  Landlord shall have the right to
establish reasonable rules for the use of common facilities to accommodate the
needs and interests of all persons using such facilities.

 

Additional charges for electric, water, janitorial in accordance with 3a will be
invoiced monthly.  The tenants pro rata share of real estate taxes will be
invoiced annually.

 

6

--------------------------------------------------------------------------------


 

Addendum B
General Terms of Lease

 

Section 1.                                          Tenant’s Use

 

a.                                       Use of Premises.  The Premises shall be
used and occupied for general office use and no other purpose.  Tenant shall
have access to the Premises twenty-four hours per day and seven days per week,
provided that Tenant shall comply with Landlord’s standard security systems and
procedures, as in effect from time-to-time.

 

b.                                      No Partnership or Joint Venture. 
Nothing contained in this Lease shall be deemed or construed as making any party
the agent, employee, joint venture, partner, or representative of any other
party.

 

c.                                       Quiet Enjoyment.  So long as the Tenant
complies with this Lease, the Tenant shall be entitled to the quiet and peaceful
use and enjoyment of the Premises, and the Landlord shall defend such rights of
the Tenant against the claims the Landlord, subject to the terms of this Lease.

 

Section 2.                                          Assignment and Subletting

 

Tenant shall not assign Lease or sublet the Premises in whole or in part, permit
other persons to occupy said Premise or any part thereof, or grant a license or
concession for all or any part of said Premises except upon the prior written
approval of Landlord’s sole and absolute discretion which should not be
unreasonably withheld.  Any consent by Landlord to an assignment or subletting
of this lease shall not constitute a waiver of the necessity of such consent as
to any subsequent assignment or subletting.

 

Section 3.

 

a. Landlord Obligations.  Landlord shall keep and maintain in good repair all of
the structural elements of the Building including all electrical, plumbing,
heating, air-conditioning or other mechanical installations servicing the
Building, all exterior portions of the Premises (inclusive of doors, windows,
and glass) and the routine maintenance of the interior of the Premises to the
same extent that Landlord maintains the other portions of the Building; provided
that any damage thereto shall not have been caused by Tenant, its agents,
servants, licensees, invitees, contractors or employees, in which event Tenant
shall be responsible therefore and shall promptly perform necessary repairs.

 

7

--------------------------------------------------------------------------------


 

Tenant shall pay for its pro rata share (including its pro rata share of common
area space) of expense incurred by the landlord as outlined in section 7(f). 
Such payment is due within 30 days after invoiced by the Landlord.

 

b. Tenant Obligations.  Landlord shall have no liability or obligation to repair
or maintain any equipment, facilities, fixtures, installations, or other
property placed or incorporated in the Premises by Tenant, all of which shall be
at the expiration of the Term in as good condition as when received except for
ordinary wear and tear.

 

Section 4.                                          Tenant’s Operations,
Alterations, Signs, Etc

 

a. Tenant’s Operations.  Tenant shall  (1) use, maintain and occupy the Premises
in a careful, safe, clean, proper and lawful manner, (2) conduct its business in
a respectable, first-class manner as not degrade the Building or disturb other
tenants; (3) comply with all laws and ordinances and all rules and regulations
of governmental authorities and all recommendations of the Association of Fire
Underwriters or other similar bodies establishing standards for fire insurance
ratings with respect to the use or occupancy of the Premises by Tenant, and (4)
comply such other standards of operation and requirements as the Building Lease
requires of Landlord.

 

b. Tenant’s Alterations.  Tenant shall not make any alterations whatsoever to
the Premises without Landlord’s prior written consent.  All alterations made by
Tenant, whether or not approved by or subject to the approval of Landlord, and
all air-conditioning, heating, lighting, electrical, plumbing equipment and
fixtures and all wiring and other apparatus related to air-conditioning,
heating, lighting, electrical and plumbing equipment installed by Tenant at the
Premises (whether or not such equipment and fixtures are affixed to the Premises
as to be removable without destroying the chattels themselves or the property to
which they re affixed and whether or not such equipment and fixtures are real
property or personality) unless Landlord gives notice to Tenant to remove the
same, shall remain upon the Premises at the expiration or earlier termination of
the Term of this lease and shall become the property of Landlord immediately
upon installation thereof.  Landlord may give Tenant written notice to remove
any or all of the aforesaid alterations or fixtures, in which event the Tenant
shall remove such if the alterations and fixtures as may be specified in
Landlords notice to Tenant and Promptly restore the Premises to the same good
order and conditions as they were in at the Commencement Date.  Tenant shall not
cause or suffer any liens, including but limited to mechanic’s liens, to attach
to the Premise or the building in which the Premises are located.

 

c. Signs.  Tenant shall not place, suffer to be placed or maintain any sign,
billboard, marquee, awning, decoration, placard, lettering, advertising matter,
or other

 

8

--------------------------------------------------------------------------------


 

thing of any kind (herein collectively “Sign”), whether permanent or temporary
on the exterior of the Premises or on the glass of any window or door of the
Premises without first obtaining Landlord’s written approval thereof, said
approval not to be reasonably withheld.  Tenant further agrees to maintain any
sign approved by Landlord in good condition and repair at all times.

 

d. Increase in Insurance.  If anything done, omitted to be done or suffered to
be done by Tenant, or kept, or suffered by cost of fire or other insurance on
the Premises or other property of Landlord in the Building, to be increased
beyond the minimum from time to time applicable to the Premises, Tenant will pay
the amount of such increase within thirty (30) days of the date of written
demand by Landlord.

 

Section 5.                                          Subordination and Estoppel
Certificate

 

a. Subordination.  Tenant’s rights under this Lease are and shall always be
subordinate to (i) the terms, conditions, provisions and rights stated in the
Building Lease, (ii) the operation and effect of any mortgage or deed of trust
now or hereafter placed upon the Building or any part thereof by Landlord or its
landlord, or (iii) any renewal, modification, consolidation, replacement or
extension of any such lease, mortgage or deed of trust unless the lessor,
mortgagee or holder of the deed of trust elects in such instrument to have
Tenant’s interest hereunder superior to the interest of the lessor, mortgagee or
holder of such deed of trust.  This sub-section shall be self-operative and no
further instrument or subordination shall be necessary, but Tenant shall execute
promptly any instrument of subordination that Landlord may request.

 

b. Estoppel Certificate. Tenant shall from time to time, upon not less than ten
(10) days prior written request by Landlord, provide, execute, acknowledge, and
deliver to Landlord written acknowledgments and statement s may be required of
Landlord under the Building Lease.

 

Section 6.                                          Indemnification

 

a. Tenant shall indemnify, defend and hold Landlord harmless from and against
any and all claims, actions, damages, liabilities, property damage arising out
of or relating to Tenant’s occupancy or use of the Premises or any other part of
the Building or property or other improvement thereon.  Such Indemnity shall
extend to acts and omissions by Tenant, its employees, agents, contractors,
customers, guests, and any other visitor whomsoever, and include workers
compensation claims.

 

b. Landlord shall indemnify, defend and hold Tenant harmless from and against
any and all claims, actions, damages, liabilities, and expenses, including
reasonable attorney’s fees for, or in connection with, personal injury, bodily
injury, loss of life and/or property damage arising out of or relating to
Landlord’s occupancy or use of the

 

9

--------------------------------------------------------------------------------


 

Building other than the Premises.  Such indemnity shall extend to acts and
omissions by Landlord, its employees, agents, contractors, customers, guests,
and any other visitor whomsoever, and include workers compensation claims.

 

c.                                       Neither party shall have any obligation
to indemnify the other for or open account of the illegal acts of any person.

 

Section 7.                                          Tenant’s Insurance

 

a. General.  Tenant shall procure and maintain the insurance coverage specified
in the lease with insurance companies licensed to do business in Maryland and
having a Best rating of at least “A+”.  Tenant shall also procure and maintain
all insurance required by law, for example, workman’s compensation insurance, in
such amounts and in such form as required by the particular law.  All liability
and property damage policies shall contain an endorsement naming Landlord as a
named insured and a loss payee.  Tenant shall procure the required coverage
promptly, and furnish Landlord with a certificate reflecting the required
coverage and endorsement, and proof of payment of the premiums for such
policies.  Tenant shall provide Landlord promptly with a copy of all policy
renewals and premium notices (within three (3) days of receipt by Tenant
thereof) and with proof of payment of such premiums no later than thirty (30)
days prior to the due date for the payment of such premium.  All such insurance
coverage shall be exclusive of the cost of legal defense and other attorney’s
fees.  Tenant shall ensure that the insurance policies contain an endorsement
requiring the insurance company to provide Landlord with a thirty (30) day
written notice of any change in the coverage described herein that Tenant or
insurance company proposes to make.  Tenant hereby assigns the proceeds of such
insurance as provided in this Agreement, and authorizes Landlord to collect such
sums and to execute and endorse in Tenant’s name all proofs of loss, drafts,
checks, and other documents necessary to accomplish such collections.  Any
persons or entities making payments to Landlord under the terms of this
paragraph hereby are indemnified against and relieved absolutely from any
obligation regarding the payment or application of any sums so paid.

 

b. Supplemental Coverage.  Landlord reserves the right, should one or more
claims be made against such insurance coverage to demand the Tenant promptly
procure additional insurance coverage in such an amount as in Landlord’s
reasonable is necessary and prudent to protect Landlord’s interest in the
Building and under this agreement.  A demand for additional coverage, in an
amount equal to claims that have been filed and either settled, or are in
litigation and with respect to which Landlord’s counsel has furnished an opinion
that the Claimant has a legal cause of action which may result in the relief
sought being granted, shall be deemed to be reasonable demand.

 

10

--------------------------------------------------------------------------------


 

c. Contractor Insurance.  Tenant shall require any contractor of Tenant
performing work on the Premises to carry and maintain, at no expense to the
Landlord:

 

(i) comprehensive General Liability Insurance, including contractor’s liability
coverage contractual liability coverage completed operations coverage broad from
property damage endorsement and contractor’s protective liability coverage to
afford protection with limits for each occurrence of not less than Three Million
Dollars ($3,000,000.000) with respect to personal injury, bodily injury or
death, and One Million Dollars ($1,000,000.00) with respect to property damage;
and

 

(ii) worker’s compensation or similar insurance in form and amounts required by
law.

 

d. Waiver of Subrogation.  Neither party shall be liable to the other party or
to any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage to any building, structure or other tangible
property, or losses under workmen’s compensation laws and benefits, even though
such loss or damage might have been occasioned by negligence of such party, its
agents or employees if any such loss or damage covered by insurance benefiting
the party suffering such damage or loss was required to be covered by insurance
pursuant to this Lease.  However, if, by reason of the foregoing waiver, either
party shall be unable to obtain any such insurance, such waiver shall be deemed
not to have been made by such party, and provided further that, if either party
is unable to obtain any such insurance without the payment of an additional
premium therefore, then, unless the party claiming the benefit of such
additional premium within thirty (30) days after notice setting forth such
requirement and the amount of the additional premium, such waiver shall be of no
force and effect between such party and such claiming party.

 

Section 8                                             Additional Rent

 

a. Additional Rent.  In addition to Base Rent, Tenant shall pay, as “Additional
Rent” hereunder, (i) Tenant’s Proportionate Share of “Common Area Costs,” as set
forth in Section 8(g) hereof; (ii) Tenant’s Proportionate Share of premiums for
the “Insurance” to be obtained by Landlord for the Property, as set forth in
Section 4 hereof, (iii) Tenant’s Proportionate Share of “Taxes,” as set forth in
Section 9(g) hereof; and (iv) all other sums or charges due or to become due
from Tenant to Landlord hereunder.  Any payment of monies called for herein to
be made by Tenant to Landlord is deemed Additional Rent and shall be collectible
as Additional Rent.

 

b. Common Area Costs.  Tenant agrees to pay as Additional Rent during each lease
year during the Term, Tenant’s Proportionate Share of the “Common Area Costs,”
as hereafter defined.  For purposes of this Lease, the term “Common Area Costs”
shall mean all costs and expenses incurred by Landlord in operating,

 

11

--------------------------------------------------------------------------------


 

maintaining, repairing, lighting, signing, cleaning, painting, stripping,
insuring, equipping, staffing, heating and cooling, securing, and policing of
the Common Area, including, without limitation, all costs and expenses
associated with the following items or services, which may be incurred by
Landlord in its sole discretion:  (i) maintaining and replacing any and all
alarm and life safety systems and any fire alarm monitoring or testing service
program or fire suppression system installed within the Premises or otherwise
within the improvements which form a part of the Property, including without
limitation any patrol services; (ii) maintenance of irrigation systems serving
the Property; (iii) insurance, including, without limitation, liability
insurance for personal injury, death and property damage, to the extent not
reimbursed by Tenant under Section 13.2 below; (iv) surcharges levied upon or
assessed against parking spaces or areas, payments toward mass transit or car
pooling facilities or otherwise as required by federal, state or local
governmental authorities; (v) all landscaping, including, but not limited to,
lawn maintenance, new plantings and replacement of existing landscaping; (vi)
repairing, cleaning, sweeping, painting, striping, replacing and repaving of
paving, curbs, walkways, guardrails, bumpers, fences, screens, flagpoles,
bicycle racks, signs and other markers, landscaping, drainage pipes, ducts,
conduits, lighting facilities and all other Common Area site amenities; (vii)
maintenance, repair and replacement of utility systems serving the Property,
including, but not limited to, water, sanitary sewer and storm water lines and
drainage systems (whether on-site or off-site), electrical, gas, telephone and
lighting systems (including bulbs, poles, and fixtures) and other utility lines,
pipes and conduits, and all payments of utility charges in connection with any
of the foregoing systems; (viii) maintenance and repair of all portions of the
buildings in the Property including, but not limited to, walls, roofs and roof
flashings, canopies, skylights, signs, planters, benches, fire exits, doors and
hardware, windows, glass and glazing; (ix) inspection, maintenance, repair and
acquisition costs (including depreciation) of any and all machinery and
equipment used in the operation and maintenance of the Common Area, including
personal property taxes and other charges and taxes incurred in connection with
such equipment; (x) cleaning of any exterior glass; (xi) removal of snow, ice,
trash and debris; (xii) maintenance of and compliance with federal, state or
local governmental ambient air and environmental standards and other laws and
regulations; (xiii) all materials, supplies and services purchased or hired in
connection with the operation of the Common Area; (xiv) compensation and
benefits paid to any and all personnel, including, without limitation, security
and maintenance persons, secretaries, bookkeepers and any other personnel
related to the operation of the Common Area; (xv) management fees charged for
management of the Property; and (xvi) an overhead administrative cost allowance
in the amount of fifteen percent (15%) of the total Common Area Costs.  Tenant’s
Proportionate Share of Common Area Costs shall be paid by Tenant in monthly
installments in such amounts as are estimated and billed by Landlord to Tenant
as of the Commencement Date and then at the beginning of each calendar year
during the Term, each such installment being due on the first day of each
calendar month.  Any period of less than a full calendar year occurring due to
the timing of the Commencement Date shall be proportionately

 

12

--------------------------------------------------------------------------------


 

adjusted to reflect such partial year.  If at any time during such twelve (12)
month period it shall appear that Landlord has underestimated Tenant’s
Proportionate Share of Common Area Costs (whether attributable to a change in
Tenant’s Proportionate Share, an increase in the projected Common Area Costs for
such period, mathematical error or otherwise), Landlord may re-estimate Tenant’s
Proportionate Share of Common Area Costs and may bill Tenant for any deficiency
which may have accrued during such twelve (12) month period and thereafter the
monthly installment payable by Tenant shall also be adjusted.  Within one
hundred twenty (120) days after the end of each such twelve (12) month (or, if
applicable, shorter) period, Landlord shall deliver to Tenant a statement
setting forth the actual Common Area Costs for such period, Tenant’s
Proportionate Share thereof, and the total amount paid by Tenant to Landlord
under this Section 6.3 during such period.  In the event the amounts paid by
Tenant during such period are greater or lesser than Tenant’s Proportionate
Share of the Common Area Costs as set forth on such statement, Tenant shall pay
to Landlord or Landlord shall credit Tenant’s account (or, if such adjustment
occurs at the end of the Term, pay to Tenant), as the case may be, within thirty
(30) days of receipt of such statement, the amount of any excess or deficiency. 
Failure of Landlord to provide the statement called for hereunder shall not
relieve Tenant from its obligations under this Section 6.3 or elsewhere in this
Lease.

 

Section 9                                             Other

 

a. Limitations. The Premises may be used only for the purpose or purposes
specified in Section 1.1(j) above and for no other purpose or purposes without
the prior written consent of Landlord.  Tenant shall not at any time leave the
Premises vacant, but shall in good faith continuously throughout the Term
conduct and carry on its business in the entire Premises.  Tenant shall not,
without Landlord’s prior written consent, keep anything within the Premises for
any purpose or use the Premises in a manner which causes an increase in the
insurance premium cost or invalidates any insurance policy carried on the
Premises or other part of the Property.  Tenant shall pay as Additional Rent,
upon demand of Landlord; any such increased premium cost due to or associated
with Tenant’s use or occupation of the Premises or its storage of certain
goods.  Anything contained herein to the contrary notwithstanding, all property
kept, stored or maintained within the Premises by Tenant shall be at Tenant’s
sole risk.  Tenant shall not (a) permit any objectionable or unpleasant odors to
emanate from the Premises; (b) place or permit any radio, television,
loudspeaker or amplifier on the roof or outside the Premises or where the same
can be seen or heard from outside the Building or in the Common Area; (c) place
an antenna, awning or other projection on the exterior of the Premises; (d)
solicit business or distribute leaflets or other advertising material in the
Common Area; nor (e) take any other action which in the exclusive judgment of
Landlord would constitute a nuisance or would disturb or endanger other tenants
of the Property or unreasonably interfere with their use of their respective
premises.

 

13

--------------------------------------------------------------------------------


 

b. Environmental. During the Term and any Renewal Term of the Lease, Tenant
warrants, represents and covenants to and with Landlord as follows:  The
Premises will not contain (A) asbestos in any form, (B) urea formaldehyde foam
insulation, (C) transformers or other equipment which contain dielectric fluid
containing polychlorinated biphenyls, or (D) any flammable explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous,
controlled or toxic substances, or any pollutant or contaminant, or related
materials defined in or controlled pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
9601 et seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801 et seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 9601 et seq.), the Federal Water Pollution Control Act (33
U.S.C. Section 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et
seq.), and in the regulations adopted and publications promulgated pursuant
thereto, or any other Federal, state or local environmental law, ordinance, rule
or regulation (collectively, “Environmental Laws”); or which, even if not so
regulated, may or could pose a hazard to the health or safety of the occupants
of the Building (the substances described in (A), (B), (C) or (D) above being
hereinafter collectively referred to as “Hazardous Materials”); (ii) the
Premises will never be used by Tenant for any activities involving, directly or
indirectly, the use, generation, treatment, transportation, storage or disposal
of any Hazardous Materials or to refine, produce, store, handle, transfer,
process or transport “Hazardous Substances”, as such term is defined in any such
Environmental Laws. Tenant (A) shall comply with the Environmental Laws and all
other applicable laws, rules and regulations or orders pertaining to health, the
environment or Hazardous Materials, (B) shall not store, utilize, generate,
treat, transport or dispose of (or permit or acquiesce in the storage,
utilization, generation, transportation, treatment or disposal of) any Hazardous
Materials on or from the Premises, and (C) shall to cause its employees,
licensees and invitees to comply with the representations, warranties and
covenants herein contained.  In the event of any storage, presence, utilization,
generation, transportation, treatment or disposal of Hazardous Materials in, on
or about the Premises, or in the event of any Hazardous Materials Release (as
hereinafter defined) Tenant shall, at the direction of Landlord or any federal,
state, or local authority or other governmental authority, remove or cause the
removal of any such Hazardous Materials and rectify any such Hazardous Materials
Release, and otherwise comply or cause compliance with the laws, rules,
regulations or orders of such authority, all at the expense of Tenant, including
without limitation, the undertaking an completion of all investigations,
studies, sampling and testing and all remedial, removal and other actions
necessary to clean up and remove all Hazardous Materials, on, from or affecting
the Premises.  If Tenant shall fail to proceed with such removal or otherwise
comply with such laws, rules, regulations or orders within the cure period
permitted under the applicable regulation or order, the same shall constitute a
default under Section 19.1 hereof, and Landlord may, but shall not be obligated
to, do whatever is necessary to eliminate such Hazardous Materials from the
Premises or

 

14

--------------------------------------------------------------------------------


 

otherwise comply with the applicable law, rule, regulation or order, acting
either in its own name or in the name of Tenant pursuant to this Section, and
the cost thereof shall be borne by Tenant and thereupon become due and payable
as additional rent hereunder.  Tenant shall give to Landlord and its agents and
employees access to the Premises for such purposes and hereby specifically
grants to Landlord a license to remove the Hazardous Materials and otherwise
comply with such applicable laws, rules, regulations or orders, acting either in
its own name or in the name of the Tenant pursuant to this Section.  Tenant
hereby indemnifies and holds Landlord and each of its shareholders,
subsidiaries, affiliates, officers, directors, partners, employees, agents and
trustees, and any receiver, trustee or other fiduciary appointed for the
Building, harmless from, against, for and in respect of, any and all damages,
losses, settlement payments, obligations, liabilities, claims, actions or causes
of actions, encumbrances, fines, penalties, and costs and expenses suffered,
sustained, incurred or required to be paid by any such indemnified party
(including, without limitation, reasonable fees and disbursements or attorneys,
engineers, laboratories, contractors and consultants) because of, or arising out
of or relating to (A) Tenant’s violation of any of its representations,
warranties and covenants under this Section 7.5, and (B) any Environmental
Liabilities (as herein below defined) in connection with the Premises For
purposes of this indemnification clause, “Environmental Liabilities” shall
include all costs and liabilities with respect to the future presence, removal,
utilization, generation, storage, transportation, disposal or treatment of any
Hazardous Materials or any release, spill, leak, pumping, pouring, emitting,
emptying, discharge, injection, escaping, leaching, dumping or disposing into
the environment (air, land or water) of any Hazardous Materials (each a
“Hazardous Materials Release”), including without limitation, cleanups, remedial
and response actions, remedial investigations and feasibility studies, permits
and licenses required by, or undertaken in order to comply with the requirements
of, any federal, state or local law, regulation, or agency or court, any damages
for injury to person, property or natural resources, claims of governmental
agencies or third parties for cleanup costs and costs of removal, discharge, and
satisfaction of all liens, encumbrances and restrictions on the Premises
relating to the foregoing.  The foregoing indemnification and the
responsibilities of Tenant under this Section shall survive the termination or
expiration of this Lease.

 

Tenant shall promptly notify Landlord in writing of the occurrence of any
Hazardous Materials Release or any pending or threatened regulatory actions, or
any claims made by any governmental authority or third party, relating to any
Hazardous Materials or Hazardous Materials Release on or from, the Premises and
shall promptly furnish Landlord with copies of any correspondence or legal
pleadings or documents in connection therewith.  Landlord shall have the right,
but shall not be obligated, to notify any governmental authority of any state of
facts, which may come to its attention with respect to any Hazardous Materials
or Hazardous Materials Release on or from the Premises.  Upon expiration of the
Term or any Renewal Term, as applicable, Tenant shall deliver the Premises to
Landlord free of any and all Hazardous Materials and any liens, encumbrances and
restrictions relating to Environmental Liabilities to the extent

 

15

--------------------------------------------------------------------------------


 

Tenant was responsible therefore under the terms of this Section.  Tenant agrees
that Landlord shall have the right to conduct, or to have conducted by its
agents or contractors, such environmental inspections of the Premises, as
Landlord shall reasonably deem necessary or advisable from time to time. 
Without limitation of the foregoing, in the event of the failure of Tenant to
comply with any of the material requirements of any Environmental Laws, and/or
any related regulations, Landlord shall have the right, at the sole option of
Landlord, to comply with such statutory or regulatory requirements, and/or to
cure any such default at Tenant’s sole expense, and all costs and expenses of
such compliance and/or cure shall be due and payable from Tenant to Landlord
upon demand as additional rent hereunder.  Tenant shall procure, at its sole
expense, all permits and licenses required for its operations and the
transaction of business in the Premises (including without limitation, to the
extent applicable to Tenant’s permitted use, special use permits, business
licenses, health department licenses, and other similar licenses, permits and
approvals), and shall otherwise comply with all applicable laws, ordinances and
governmental regulations, as well as all other covenants and restrictions of
record, affecting the Premises, and the conduct of business therein by Tenant,
including without limitation the Americans with Disabilities Act, as the same
may be amended (“ADA”).

 

c. Repair by Tenant.  Maintenance of the air conditioning, hot water and heating
equipment shall be solely the responsibility of Tenant throughout the entire
Term.  Landlord will invoice tenant monthly for the maintenance contract that
will protect the air conditioning, hot water and heating equipment for tenant. 
The service contract will include all services suggested by the equipment
manufacturer within the operation/maintenance manual and will become effective
(and a copy thereof delivered to Landlord) within thirty (30) days of the date
Tenant takes possession of the Premises.

 

d. Non-Liability.  Landlord and Landlord’s partners, agents, employees, officers
and directors shall not be liable to Tenant or any other person or entity
whomsoever for any damage to property caused by the Premises or other portions
of the Property becoming out of repair or damaged, or by defect in or failure of
equipment, pipes or wiring, or broken glass, or by the backing up of drains or
by gas, water, steam, electricity or oil leaking, escaping or flowing into the
Premises irrespective of the cause. To the extent Landlord would otherwise be
required by Maryland law or common law to correct any latent or patent defects
in the Premises or in the Building of which they form a part, any obligation on
the part of Landlord to correct such latent or patent defects in the Premises or
in the Building shall not extend beyond one (1) year from the date the Premises
are deemed Ready for Occupancy, whether or not such defects are discovered
within such one (1) year period; provided that the other terms of this Lease
shall in all events govern Landlord’s and Tenant’s respective responsibilities
and monetary obligations in connection with the construction of initial
leasehold improvements to the Premises, correction of “punch-list” items,

 

16

--------------------------------------------------------------------------------


 

and any subsequent repairs and maintenance to the Premises and the Building. 
Landlord and Landlord’s partners, agents, employees, officers and directors
shall not be liable to Tenant or to Tenant’s employees, agents or visitors, or
to any person or entity whomsoever, for injury to person or damage to or loss of
property (i) occurring in, on or about the Premises, regardless of the cause,
(ii) occurring within the Common Area, if caused by the negligence or misconduct
of Tenant, its officers, partners, employees, agents, subtenants, licensees or
concessionaires, (iii) arising out of the use of the Premises by Tenant and the
conduct of its business therein, (iv) arising out of any breach or default by
Tenant in the performance of its obligations hereunder, or (v) occasioned by or
through the acts or omissions of other tenants of the Property or of any other
persons or entities whomsoever, excepting only the negligence or willful
misconduct of duly authorized employees and agents of Landlord to the extent the
same is not covered under insurance Tenant is required to carry pursuant to
Section 13.1, above; and, in any of such events, Tenant hereby agrees to
indemnify Landlord and Landlord’s partners, agents, employees, officers and/or
directors and hold each of them harmless from any and all liability, loss,
damage, claim, action or expense (including, without limitation, all court costs
and attorneys’ fees) arising out of such damage or injury due to any of the
causes described above (other than those described in clause (v), above).  The
provisions of this section shall survive the termination of this Lease with
respect to any claims or liability attributable to acts, omissions, occurrences
and/or conditions existing or occurring prior to such termination.  In no event
shall Landlord, or any of Landlord’s partners, agents, employees, officers and
directors, be liable to Tenant or any of its agents, employees, contractors,
officers or directors for any lost profits or other loss suffered by Tenant, due
to any interruption in Tenant’s business operation from the Premises, whether
caused by the acts or omissions of Landlord, or its agents, employees,
contractors, officers and/or directors, or by any other cause (other than
Landlord’s intentional misconduct), it being acknowledged that Tenant is capable
of obtaining business interruption insurance covering such loss(es) including a
waiver of subrogation endorsement. .  In the event (but solely to the extent)
the limitations on Landlord’s liability set forth in this Lease would be held to
be unenforceable or void under Maryland law in the absence of a modification
holding the Landlord liable to Tenant or to another person for injury, loss,
damage or liability arising from Landlord’s omission, fault, negligence or other
misconduct on or about the Premises, or other areas of the Building appurtenant
thereto or used in connection therewith and not under Tenant’s exclusive
control, then such provision shall be deemed modified as and to the extent (but
solely to the extent) necessary to render such provision enforceable under
applicable Maryland law.  The foregoing shall not affect the application this
Lease to limit the assets available for execution of any claim against Landlord,
or otherwise.

 

e. Substantial Taking.  If more than twenty percent (20%) of the floor area of
the Premises should be taken for any public or quasi-public use under any
governmental law, ordinance or regulation or by right of eminent domain or by

 

17

--------------------------------------------------------------------------------


 

private purchase in lieu thereof, this Lease shall terminate and the Rent
(excluding Rent accruing with respect to the period prior to the date of such
termination) shall be abated during the unexpired portion of this Lease,
effective on the date physical possession is taken by the condemning authority. 
If less than twenty percent (20%) of the floor area of the Premises should be
taken as aforesaid, this Lease shall not terminate; however, the Base Rent
payable hereunder during the unexpired portion of this Lease shall be reduced in
proportion to the area taken, effective on the date physical possession is taken
by the condemning authority.  Following such partial taking, Landlord shall make
all necessary repairs or alterations within the scope of Landlord’s Work as
described in Exhibit C necessary to make the Premises an architectural whole. 
If any part of the Common Area shall be taken as aforesaid, this Lease shall not
terminate, nor shall the Rent payable hereunder be reduced; provided, however,
either Landlord or Tenant may terminate this Lease if the area of the Common
Area remaining following such taking plus any additional parking area provided
by Landlord in reasonable proximity to the Property shall be less than fifty
percent (50%) of the area of the Common Area immediately prior to the taking.
Any election to terminate this Lease in accordance with this provision shall be
evidenced by written notice of termination delivered to the other party within
thirty (30) days after the date physical possession is taken by the condemning
authority.  All compensation awarded for any taking for public purposes, whether
permanent or temporary (or the proceeds of private sale in lieu thereof), of the
Premises or Common Area shall be the property of Landlord, and Tenant hereby
assigns its interest in any such award to Landlord; provided, however, Landlord
shall have no interest in any award made to Tenant for loss of business,
relocation expenses and/or for the taking of Tenant’s fixtures and other
personal property of Tenant if a separate award for such items is made to Tenant
and does not diminish the award payable to Landlord.  Tenant shall in no event
be entitled to any award made for the value of the unexpired Term of this Lease.

 

f. Personal Property and Fixtures. Tenant shall be liable for all taxes levied
against personal property and trade fixtures placed by Tenant in the Premises. 
If any such taxes are levied against Landlord or Landlord’s property and if
Landlord elects to pay the same or if the assessed value of Landlord’s property
is increased by inclusion of personal and trade fixtures placed by Tenant in the
Premises and Landlord elects to pay the taxes based on such increase, Tenant
shall pay to Landlord upon demand that part of such taxes for which Tenant is
primarily liable hereunder.

 

g. Tax Payment.  Tenant agrees to pay its Proportionate Share of all taxes,
assessments and governmental charges of any kind and nature whatsoever levied or
assessed against the Property, any other charges, taxes and/or impositions now
in existence or hereafter imposed by any governmental authority based upon the
privilege of renting the Premises or upon the amount of rent collected
therefore, and any tax, fee, levy, assessment or charge which is imposed as the
result of the transfer of the leasehold interest in the Premises

 

18

--------------------------------------------------------------------------------


 

created by this Lease (all of the foregoing being hereinafter referred to
collectively as “Taxes”).  Taxes shall also be deemed to include any special
taxing district assessment, which is imposed in order to fund public facilities
for the area in which the Property is located.  During each month of the Term,
Tenant shall make a monthly payment to Landlord equal to one-twelfth (1/12) of
its Proportionate Share of the Taxes on the Property which Landlord reasonably
estimates will be due and payable for the tax year as to which such payments are
being made (the “Tax Payments”).  Tenant acknowledges that, under current
practice, Taxes in Baltimore County, Maryland are assessed (and required to be
paid) in advance, so that it will be required to fund its Proportionate Share of
Taxes for the first Lease Year in advance, and to make estimated monthly Tax
Payments pursuant to this Section during the same Lease Year (such estimated
payments being made in respect of the next tax year’s bill for Taxes).  Tenant
authorizes Landlord to use the funds deposited with Landlord under this Section
to pay the Taxes levied or assessed against the Property.  Each Tax Payment
shall be due and payable at the same time and in the same manner as the time and
manner of the payment of Base Rent as provided herein.  The initial monthly Tax
Payment is based upon Tenant’s Proportionate Share of the Taxes on the Property
for the fiscal tax year in which the Commencement Date is to occur, as estimated
by Landlord in good faith, and the monthly Tax Payment is subject to increase or
decrease as determined by Landlord to reflect accurately Tenant’s Proportionate
Share of the Taxes.  If following Landlord’s receipt of all Tax bills for any
fiscal tax year Landlord determines that Tenant’s total Tax Payments for such
period are less than Tenant’s actual Proportionate Share of the Taxes on the
Property, Tenant shall pay to Landlord the difference upon demand; if the total
Tax Payments of Tenant exceed Tenant’s actual Proportionate Share of the Taxes
on the Property, Landlord shall retain such excess and credit it to Tenant’s
future Tax Payments, except that, upon expiration of the Lease Term, Landlord
will refund such excess to Tenant within thirty (30) days after the exact amount
of such refund can be calculated.

 

19

--------------------------------------------------------------------------------